               Case 4:15-cv-00250-DCB Document 460 Filed 01/22/20 Page 1 of 1


                                   DISTRICT JUDGE'S CIVIL MINUTES
                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF ARIZONA – TUCSON
 U.S. District Judge: David C. Bury                               Date: January 22, 2020
 Case Number: CV-15-00250-TUC-DCB
 Unknown Parties et al v. Wolf et al

 APPEARANCES:                       Plaintiff(s) Counsel               Defendant(s) Counsel
                                    Colette Reiner Mayer               Michael Anthony Celone
                                    Jack Williford Londen              William Charles Silvis
                                    Elizabeth Balassone                Sarah B. Fabian
                                                                       Christina Parascandola

 Deputy Clerk: Sherry Gammon
 Court Reporter: Erica McQuillen

 BENCH TRIAL – DAY 7
9:17 am - All parties are present.
Plaintiff’s witness Eldon Vail is recalled to the witness stand for rebuttal examination by Ms. Mayer.
Plaintiff’s exhibit 1233 is admitted without objection.
9:35 a.m. – Cross examination of the witness by Mr. Silvis.
9:38 a.m. – No redirect.

9:39 a.m. – Plaintiff’s closing argument given by Mr. Londen.

10:35 am to 10:43 am – Recess taken.
Plaintiff’s closing argument resumes.

11:01 a.m. – Defense closing argument given by Ms. Fabian.

11:47 a.m. – Rebuttal closing argument given by Mr. Londen.

The Court takes the matter Under Advisement. Proceedings recess for the day at 11:51 a.m.

Thereafter, off the record, counsel stipulate Plaintiff’s exhibit 914 was admitted during proceedings on
1/15/2020, Defense exhibit 2005 was admitted during proceedings on 1/16/2020 and Plaintiff’s exhibit
866 was admitted during proceedings on 1/21/2020.


                                                                 Bench Trial: 2 hours 23 minutes
                                                                 Start: 9:17 a.m.
                                                                 Stop: 11:51 a.m.
